Title: To George Washington from Sarah Green, 23 March 1796
From: Green, Sarah
To: Washington, George


          
            Sir
            Alexandria [Va.] March 23d 1796
          
          I am Sorry that I have to trouble you once more in craving your Assistance but my Situation and Distress is such as induces me to intrude on your Generossity Myself and Children have

been for some time sick and still continue so; if you please consider my Distress and helplesness and send me what relief you may please to think proper your past kindness to me gives me a hope that you will still Regard the petition of your Humbe Sert
          
            Sarah Green
          
        